DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 19JAN2021 has been entered. No new matter has been entered. Support for claim 1 line(s) 6-7 are found in the spec. P13/L16-18. Applicant’s amendments have overcome each and every 102(a)(1),103 rejections previously set forth in the First Action Interview Office Action mailed 17NOV2020.
Applicant's arguments filed 19JAN2021 have been fully considered and are persuasive.
Note the new combination of references below.
Regarding the affidavit point 3, to be of probative value, any secondary evidence must be related to the claimed invention (nexus required). To be given substantial weight in the determination of obviousness or nonobviousness, evidence of secondary considerations must be relevant to the subject matter as claimed (MPEP 716.01(b)). The claims do not require a compact separator or a particular wall thickness. Furthermore, the pressure drop is a method limitation not claimed. Thus there is no nexus to the claimed invention.
Regarding the affidavit point 4, the claims do not require that the separator operates without the need for a power supply. Note that KIDD teaches that an external driver is optional as a “self-driven” rotary separator and appears to be necessary only if 
Regarding the affidavit point 5, the award in Appendix A does not particularly state the reasons for issuing the award or that it was specifically for the claimed invention.
Regarding the affidavit point 9, BOSE teaches bearings (C7/L8-10).
Regarding the affidavit point 13, the advantages cited by Applicant is a result of the claimed structure. No data of unexpected results is provided (e.g. pressure drop data; or unexpected properties; see also MPEP 716.02). It is known in the prior art (see KIDD below) to provide vanes on a rotating conduit for the purpose of causing a rotational fluid flow, where a centrifugal force accelerates separations.
Claim Objections
Claim 1 line(s) 5 sets forth the limitation “wherein said at least one conduit is a tube, comprising” preferably should be corrected to - - wherein said at least one conduit is a tube[[,]] comprising - -.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 17 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 17 line(s) 2 sets forth the limitation “the at least one outlet further comprises an overflow outlet comprising a vortex finder”. It is unclear whether “a vortex finder” is the same or different that “a vortex finder” of claim 1 line(s) 10. Note that the drawings show only one vortex finder per separation device. Applicant is suggested to amend clam 17 to - - the at least one outlet [[a]] the vortex finder - - .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,10,12,14,17,19-20,25,38 are rejected under 35 U.S.C. 103 as being unpatentable over BOSE (US 3235090) in view of KIDD (US 20130210598).
Regarding claim 1, BOSE teaches hydroclones (title, Figs.) including a separation device capable of separating a fluid (C1/L10-14), said fluid comprising multiple components, into at least two components comprising:
a support structure (Fig. 4 #30);
a conduit (Fig. 4 #40) mounted within said support structure capable of rotation about an axis (C6/L73-C7/L2), wherein said conduit is a tube;
an inlet (Fig. 4 #50) capable of introducing a flow of said fluid into said conduit; and
an outlet (Fig. 4 #58) capable of outputting at least one of said components therefrom, wherein the outlet comprises a vortex finder (Fig. 4 #62);
wherein the conduit is capable such that, in use, when said flow of said fluid is applied thereto, said conduit is thereby caused to (resulting in) rotate on or within said support structure about said axis, thereby (resulting in) separating said fluid into at least two components (C6/L73-C7/L2).
BOSE does not teach the conduit comprises a vane attached to the conduit, wherein the conduit and vane rotate as a single unit. However, KIDD teaches multiple modular in-line rotary separator bundle (title, Figs.) including a separation device capable of separating a fluid (par. [0002]), said fluid comprising multiple components, into at least two components comprising:
a support structure (stationary housing, Fig. 2 #32a);
a conduit (rotatable drum, Fig. 2 #122) mounted within said support structure for rotation about an axis, wherein said at least one conduit is a tube, comprising a vane (separator blades, Fig. 2 #152,154,156) attached to said conduit, wherein the conduit 
an inlet (Fig. 2 #140) capable of introducing a flow of said fluid into said conduit; and
an outlet (Fig. 2 #133) capable of outputting at least one of said components therefrom;
wherein the conduit is capable such that, in use, when said flow of said fluid is applied thereto, said conduit is thereby caused to (resulting in) rotate on or within said support structure about said axis, thereby (resulting in) separating said fluid into at least two components.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the rotatable conduit of BOSE with the vane of KIDD in order to provide support to the rotating conduit and provide further rotation to the fluid to improve separations. The references are combinable, because they are in the same technological environment of fluid separations. See MPEP 2141 III (A) and (G).
Regarding claim 10, BOSE teaches the vane comprises a central axle (support shaft, Fig. 2 #124).
Regarding claim 12, BOSE teaches the support structure comprises bearings, and wherein the conduit is mounted on the bearings (C7/L8-10).
Regarding claim 14, BOSE teaches the support structure comprises an outer support structure (Fig. 4 #30).
Regarding claims 17,38, BOSE teaches the outlet comprises an overflow outlet comprising the vortex finder and an underflow outlet (Fig. 4 #18).
Regarding claims 19-20, BOSE teaches an inlet swirl chamber (Fig. 4 #12).
Regarding claim 25, BOSE teaches hydroclones (title, Figs.) including the separation device according to claim 1 (see above). 
BOSE does not teach a plurality of separation devices. However, KIDD teaches multiple modular in-line rotary separator bundle (title, Figs.) including:
an outer support structure (pressurized casing, Fig. 1 #11);
a plurality of separation devices (Fig. 1 #12,14,16,18) mounted within said outer support structure, which provide an increased capacity (par. [0003]);
an inlet nozzle (Fig. 1 #13) capable of introducing a flow of said fluid into the plurality of separation devices; and
an outlet nozzle (Fig. 1 #15).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the system of BOSE to include a plurality of separation devices as taught by KIDD in order to increase capacity. The references are combinable, because they are in the same technological environment of fluid separations. See MPEP 2141 III (A) and (G).
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over BOSE (US 3235090) in view of KIDD (US 20130210598) in view of HUKKI (US 3351195).
Regarding claim 11, BOSE does not teach the central axle comprises an inlet or outlet. However, HUKKI teaches an apparatus for continuous classification of solid particles dispersed in a fluid carrier (title, Figs.) including:

Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the rotatable conduit of BOSE with a vane on a central axle having an outlet as taught by HUKKI in order to wash out fine solids improve separations. The references are combinable, because they are in the same technological environment of fluid separations. See MPEP 2141 III (A) and (G).
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over BOSE (US 3235090) in view of KIDD (US 20130210598) in view of MILLER (US 3905197).
Regarding claim 39, BOSE does not teach a generator. However, MILLER teaches power expander centrifuge (title, Figs.) comprising:
an expander (Fig. 1 #10);
a rotating shaft (Fig. 1 #15) connected to a generator (Fig. 1 #14).
The expander comprises vanes (Fig. 2 #23) creating a vortex which separates solids (C2/L61-65; C4/L40-45 abstract).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the modified BOSE’s system with a generator as taught by MILLER in order to recover energy and create electrical power. The references are combinable, because they are in the same technological environment of fluid separations. See MPEP 2141 III (A) and (G).
Telephonic Inquiries
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352.  The examiner can normally be reached on M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777